                      Case 1:18-cv-08377-VM Document 17 Filed 01/07/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                        Maria T. Vullo,                            )
                             Plaintiff                             )
                                v.                                 )      Case No.   18-cv-8377
      Office of the Comptroller of the Currency et al.             )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Maria T. Vullo, the Superintendent of the New York State Department of Financial Services                           .


Date:          01/07/2019                                                                   /s/ Steven C. Wu
                                                                                            Attorney’s signature


                                                                                 Steven C. Wu (NYS Bar No. 4698759)
                                                                                        Printed name and bar number
                                                                                New York Office of the Attorney General
                                                                                     28 Liberty Street, 23rd Floor
                                                                                        New York, NY 10005

                                                                                                  Address

                                                                                         steven.wu@ag.ny.gov
                                                                                              E-mail address

                                                                                             (212) 416-6312
                                                                                             Telephone number

                                                                                             (212) 416-8962
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
